New York State Labor Relations Board appeals from an order of Special Term, Queens County, insofar as said order denies the application of said board to enforce its order dated February 11, 1952, as modified by its amended order dated May 15, 1952. Order of Special Term, insofar as appealed from, modified on the law by striking therefrom the first, fourth, and fifth ordering paragraphs, by striking from the second ordering paragraph the word “ other ”, by striking from the third ordering paragraph the words “ insofar as they have not already done so”, by inserting in said order paragraph 1 (c) of the board’s order, dated February 11, 1952, and paragraph 2 (a) of the board’s amended order, dated May 15, 1952. As so modified, order of Special Term unanimously affirmed, with costs to appellant, without prejudice to any proper application to the appellant that respondent may be advised to make. On this application there is no need to determine the extent of compliance with the board’s orders. An application to enforce such an order properly made should be granted in entirety. Upon sufficient proof the board found that the union was the representative of a majority of the employees on May 15, 1952, when the board made its amended order. Changes in circumstances or events occurring subsequent thereto are immaterial in an application to the court for an order to enforce the board’s order. (Matter of New Torlc State Labor Relations Bd. V. Timen, 264 App. Div. 120, 122; State Labor Relations Bd. v. Toffenetti Restaurant Co., 180 Mise. 326, affd. 266 App. Div. 837.) Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ. Settle order on notice.